Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 2, 2021

                                     No. 04-21-00051-CV

                   IN THE INTEREST OF Y.P.C., ET AL, CHILDREN,


                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02855
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        In this accelerated appeal, the reporter’s record was due on February 22, 2021. See TEX.
R. APP. P. 35.1(b). On March 1, 2021, court reporter Elva Chapa notified this court that her
other duties have prevented her from timely filing the record, and she requested an extension of
time to file the reporter’s record until March 12, 2021.
       The request is GRANTED. The reporter’s record is due on March 12, 2021. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court